Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “A  laser engraver comprising: a laser; a camera; a plate for holding a product to be engraved, the plate comprising a reference grid, wherein:  … ; and a calibration system comprising: a controller; and a comparator; wherein the controller is configured to: use the reference grid of the plate to calibrate the camera; have the laser engrave a pattern at a predefined position on the product on the plate to form an engraved pattern on the product and to have the camera capture a position of the engraved pattern; have the comparator compare the predefined position and the position of the engraved pattern captured by the camera to determine a difference therebetween; and calibrate the laser by modifying parameters of the laser based on the difference to correct alignment of the laser based on the difference to correct alignment of the laser for future engraving of the laser.”.  Dependent claims 2,3,7-10 are allowable for at least the same reason as claim 1.    Regarding claim 4, none of the references of record discloses or suggests, alone or in combination, “ A method of calibrating a laser engraver, the laser engraver comprising: a laser; a camera; a controller: …; and the optical path of the camera to the plate and the optical path of the laser to the plate are at least partially aligned before and when hitting the plate; and the method comprising:  using the controller to calibrate the camera using the reference grid of the plate with no product on it; using the controller to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761